Pfeifer, J.,
dissenting.
*427{¶ 31} R.C. 3109.04(E) does not apply to the case before us. This case does not involve an allocation of parental rights, the subject of the entirety of R.C. 3109.04; rather, it involves a custody dispute between a minor child’s parents and his maternal grandparents.
{¶ 32} Even a cursory reading of R.C. 3109.04 reveals that its overarching goal is to guide judges in determining how to allocate rights, custodial or otherwise, between parents. The term “legal custodian” is used several times in R.C. 3109.04, but only once does it refer to a person other than a parent. See R.C. 3109.04(D)(2). The vast majority of all references to adult persons in R.C. 3109.04 speak only of “parents.” Even R.C. 3109.04(E), which the majority opinion uses to prevent Jamie and Damon James from taking custody of their child, speaks only of parents, not of custodians, not of relatives, not of agencies, not of guardians, but solely of parents. Nothing in R.C. 3109.04 suggests that it applies to custody cases involving persons other than parents.
{¶ 33} In an attempt to overcome this omission by the General Assembly, the majority opinion quotes Davis v. Flickinger (1997), 77 Ohio St.3d 415, 418, 674 N.E.2d 1159, quoting Wyss v. Wyss (1982), 3 Ohio App.3d 412, 416, 3 OBR 479, 445 N.E.2d 1153, “ ‘ “The clear intent of [R.C. 3109.04(E)(1) ] is to spare children from a constant tug of war * * *. The statute is an attempt to provide some stability to the custodial status of the children, even though the parent out of custody may be able to prove that he or she can provide a better environment.” ’ ” Majority opinion at ¶ 15. This quote speaks only of parents, which should not be surprising, because R.C. 3109.04 speaks only of allocating parental rights. Whether this quote provides the support the majority seeks is questionable; what is undeniable is that the full quote, without the ellipsis, provides even less support. The sentence with the ellipsis, with the portion that was omitted by the majority in italics, states, “ ‘The clear intent of [R.C. 3109.04(E)(1) ] is to spare children from a constant tug of war between their parents who would file a motion for change of custody each time the parent out of custody thought he or she could provide the children a “better” environment.’ ” Id. The reason Davis says “constant tug of war between their parents” is because that is the only type of custody dispute relevant to R.C. 3109.04.
{¶ 34} Unfortunately, this court has once again decided to pay lip service to parents’ constitutional right to raise their own children. See In re C.R., 108 Ohio St.3d 369, 2006-Ohio-1191, 843 N.E.2d 1188 (Pfeifer, J., dissenting). The majority opinion acknowledges that such a right exists, but then goes out of its way to undermine that right.
{¶ 35} That Jamie and Damon James voluntarily relinquished legal custody of their child to Jamie’s parents, Cynthia and Rick Hutchinson, is a fact. But, none of the parties involved, not the Jameses, not the Hutchinsons, and certainly not *428the juvenile court, which adopted a case plan designed to enable the Jameses to regain custody of their child, considered that relinquishment of custody to be permanent. This court should defer to the judgment of the juvenile court, which, having heard all the evidence, is in the best position to determine who should have custody of the child.
{¶ 36} The majority opinion’s concern for stability in the lives of children is noble, but it should not trump the “fundamental liberty interest of natural parents in the care, custody, and management of their child[, which] does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State.” Santosky v. Kramer (1982), 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599. See In re Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781 N.E.2d 971, ¶ 16. Though I do not doubt that the Hutchinsons have provided a good home for the child, they are not his parents, and R.C. 3109.04(E)(1) should not be applied as if they are. I dissent.